Title: Presidential Proclamation, 4 May 1816
From: Madison, James
To: 


        
          [4 May 1816]
        
        Whereas, by the act of Congress entitled “An act providing for the sale of certain lands in the state of Ohio, formerly set apart for Refugees from Canada and Nova Scotia,” passed the 29th of April 1816, it is enacted, that such part of the said lands as have not been located, shall be attached to, and make a part of the land district of Chillicothe, and be offered for sale, to the highest bidder, at Chillicothe, on such day as shall, by the proclamation of the President of the U. States, be designated for that purpose:
        Wherefore, I James Madison, President of the United States, in conformity with the act of Congress before recited, do hereby declare and make known, that sales shall be held on the first Monday in August next, and the five next succeeding days, at Chillicothe, in the state of Ohio, for the disposal of the said lands agreeably to the said act of Congress.
        Given under my hand the fourth day of May, one thousand eight hundred and sixteen.
        
          James Madison.By the President,
       
          Josiah Meigs,Commissioner of the General Land Office.
      